
	
		II
		110th CONGRESS
		1st Session
		S. 2100
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2007
			Mr. Johnson (for himself
			 and Mr. Barrasso) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require that Federal forfeiture funds be used, in
		  part, to clean up methamphetamine laboratories.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Emergency Meth Lab Cleanup
			 Funding Act of 2007.
		2.Funding from
			 treasury forfeiture fundChapter 97 of title 31, United States Code,
			 is amended—
			(1)by redesignating
			 section 9703 (as added by
			 Public Law
			 103–62) as section 9703A;
			(2)by moving section
			 9703 (as added by
			 Public Law
			 102–393) so as to appear after section 9702; and
			(3)in section
			 9703(a)(1), by adding at the end the following:
				
					(K)(i)Payment to the
				designated State, local, or tribal law enforcement, environmental, or health
				entity for experts and consultants needed to clean up any area formerly used as
				a methamphetamine laboratory.
						(ii)If a methamphetamine laboratory is
				located on private property, not more than 90 percent of the costs may be paid
				only if—
							(I)the property owner did not have knowledge
				of the existence or operation of such laboratory before the law enforcement
				action to close it; or
							(II)the property owner notifies law
				enforcement not later than 24 hours after discovering the existence of such
				laboratory.
							.
			
